Citation Nr: 1440125	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left ear hearing loss disability.  

2. Entitlement to service connection for a left ear hearing loss disability. 

3. Entitlement to service connection for bilateral tinnitus.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Jackson, Mississippi.  

The issues of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for bilateral chronic otitis media and right ear hearing loss were initially on appeal.  In an April 2013 rating decision, the RO granted service connection for right ear hearing loss and bilateral chronic otitis media.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the April 2013 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, these matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveal additional evidence, including records from the Social Security Administration (SSA).  In the May 2013 Supplemental Statement of the Case, the RO specifically stated that the Veteran's SSA records were reviewed prior to the adjudication of the claims.  The remaining electronic evidence is either duplicative of what is already in the paper claims file or not relevant to the issues on appeal.  The Board finds no prejudice in proceeding with the present decision.  Any future consideration of this case should take into consideration the existence of the electronic record.

The Veteran testified at a video conference hearing in May 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

During the Veteran's May 2014 hearing, the issue of entitlement to a compensable disability rating for right ear hearing loss was raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. Evidence associated with the claims file since April 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ear hearing loss disability. 

2. The Veteran's level of left ear hearing loss does not meet the threshold criteria necessary to be considered a disability for VA purposes.  

3. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral tinnitus that was caused by his service-connected bilateral chronic otitis media. 


CONCLUSIONS OF LAW

1. Evidence received since the April 2007 rating decision that denied service connection for a left ear hearing loss disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2. The criteria for entitlement to service connection for a left ear hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

3. The Veteran's bilateral tinnitus is caused by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in November 2009 satisfied the duty to notify provisions with regard to his claims.  The Veteran's service treatment records, VA medical treatment records, SSA records, and indicated private medical records have been obtained.  A VA examination and opinion adequate for adjudication purposes were obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination report showed that the Veteran's left ear hearing loss does not meet the statutory threshold to be considered a disability for VA purposes, as discussed below.  

The Veteran testified at a video conference hearing in May 2014.  The undersigned set forth the issues on appeal and informed him of what was needed to substantiate his claim.  The undersigned also inquired as to whether the Veteran received treatment at non-VA facilities.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II. New and Material Evidence

In April 2007, the RO denied the Veteran's claim for service connection bilateral hearing loss on the basis that his level of hearing loss did not meet the statutory threshold required to be considered a disability for VA purposes.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the April 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).  Service connection was subsequently granted for the right ear.  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

At the time of the April 2007 denial, the record consisted of service treatment records and VA treatment records, including the report of his January 2007 VA examination.  Subsequently, his SSA records, additional VA treatment records and examination reports, and the transcript of his May 2014 hearing were added to the record.  The Veteran also submitted duplicates of his STRs.  

With the exception of the duplicate STRs, all the evidence received since April 2007 is new.  The March 2013 opinion of a VA examiner that the Veteran's hearing loss is secondary to his service-connected bilateral chronic otitis media is material because it raises a reasonable possibility of substantiating his claim.  Reopening of the Veteran's claim for service connection for a left ear hearing loss disability based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).  

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

A. Left Ear Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran underwent a VA audiology examination in January 2007.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
25
15
20

The average pure tone threshold was 19 in the left ear.  His word recognition score using the Maryland CNC test was 94 percent in the left ear.  During the January 2007 VA examination, the Veteran reported that he had to ask people to repeat themselves, describing of the effect of his disability on his daily activities.  38 C.F.R. § 4.10 (2013).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).




The Veteran underwent a VA audiology examination in February 2013.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
25
15
20

The average pure tone threshold was 20 in the left ear.  His word recognition score using the Maryland CNC test was 100 percent in the left ear.  During the February 2013 VA examination, the Veteran reported that he had "some difficulty in noise," describing of the effect of his disability on his daily activities.  Id.  

The VA examination results show that his degree of left ear hearing loss does not meet the threshold criteria set forth in 38 C.F.R. § 3.385.  

At no time during the appeal period has the Veteran's right ear hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385.  Additionally the Veteran's speech recognition scores using the Maryland CNC Test have not been less than 94 percent.  Thus, the Board finds that his left ear hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  Service connection for left ear hearing loss is therefore not warranted.  See Hensley, 5 Vet. App. 155 (holding that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits). 

In the present case, the Board finds the Veteran's assertion that he was exposed to acoustic trauma in service to be competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Further, the Board does not doubt his ability to perceive changes in his audiological acuity.  However, a grant of service connection for left ear hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385.  In this case, absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about whether the specific criteria for an audiological disability for VA purposes were met at any specific point in time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board notes that the March 2013 VA examiner found that the Veteran's hearing loss was secondary to his service-connected bilateral chronic otitis media.  However, service connection cannot be granted for his left ear because the threshold criteria are not met.  The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013).  Hence, in the absence of competent evidence that the Veteran currently has left ear hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B. Bilateral Tinnitus

The Veteran has competently and credibly reported that he experiences bilateral tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr, 21 Vet. App. at 308.  

At a January 2007 VA audio logical and ear disease examinations, the Veteran reported having tinnitus since service.  The January 2007 VA ear disease examiner indicated that it was possible that the Veteran's tinnitus was associated with severe obstruction.  It was also opined that Eustachian tube dysfunction underlies all of the Veteran's chronic middle ear problems and that this would also cause intermittent obstruction and tinnitus.

In March 2013, a VA examiner found that although otitis media is not a cause of tinnitus, it "...will sometimes cause preexisting tinnitus from other causes to increase."  

The Veteran is service-connected for bilateral chronic otitis media.  

Given the January 2007 nexus evidence above which attributes tinnitus to service-connected otitis media, the elements of a secondary service connection claim are satisfied.   38 C.F.R. § 3.310 (2013).  The opinion was based on a thorough examination of the Veteran and accurately portrays his medical history.  Giving the Veteran the benefit of the doubt, the Board finds this evidence to be the most probative evidence of record. 

							
ORDER

New and material evidence having been received, the claim for service connection for left ear hearing loss disability is reopened; the appeal is granted to this extent only.

Service connection for a left ear hearing loss disability is denied.  

Service connection for bilateral tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


